UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BERNADETTA KLIMASZEWSKA,

                                       Plaintiff,         ORDER ADOPTING REPORT
                        v.                                 AND RECOMMENDATION

 TARGET CORPORATION,                                            21-CV-374 (LDH)(LB)

                                       Defendant.


LASHANN DEARCY HALL, United States District Judge:

       On June 4, 2021, United States Magistrate Judge Lois Bloom issued a Report and

Recommendation recommending that the Court grant Plaintiff’s motion to remand this action to

state court, deny Plaintiff’s motion for attorney’s fees and costs, and deny Defendant’s motion

for sanctions. The parties were given until June 18, 2021 to file objections to the Report and

Recommendation. No objections were filed. Where no objections to a Report and

Recommendation have been filed, “the district court need only satisfy itself that there is no clear

error on the face of the record.” Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd.,

812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York, 160 F. Supp. 2d 606,

609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the Report and

Recommendation for clear error and finding none, hereby adopts Magistrate Judge Bloom’s

Report and Recommendation in its entirety as the opinion of the Court. Accordingly, Plaintiff’s

motion to remand the case is GRANTED, and the case is REMANDED to the Supreme Court of

the State of New York, Queens County. Plaintiff’s motion for attorney’s fees and costs is

DENIED. Defendant’s motion for sanctions is DENIED.
Dated: July 8, 2021         SO ORDERED:
       Brooklyn, New York

                            /s/ LDH
                            LASHANN DEARCY HALL
                            United States District Judge
